Citation Nr: 1547424	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for polycythemia vera as secondary to COPD. 

3. Entitlement to an increased rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 1968.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and New York, New York in April 2009 and October 2009.  The jurisdiction of the claims file is now with the RO in St. Petersburg, Florida.

On his July 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In a statement received from the Veteran's representative in January 2014, the Veteran's request for a hearing was withdrawn; however, another statement from the representative in April 2014 reported that the Veteran desired a hearing before the Board.  Due to these conflicting statements, the Veteran was sent a clarification letter sent to the Veteran regarding his desire for a Board hearing in September 2015.  In October 2015, the Veteran responded that he would like to withdraw his request for a hearing before the Board. There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is withdrawn.  See 38 38 C.F.R. § 20.704 (e)(2015).  

The issue of entitlement to service connection for diabetes mellitus has been raised by the record in a statement received on January 13, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. The Veteran was a crew chief that worked in aircraft maintenance during his period of active service.  

2. During his active service, the Veteran was exposed to materials that included: jet fuel, engine exhausts, hydraulic fluids, brake fluids, and oils.   

3. The evidence is in relative equipoise on the question of whether the Veteran's
COPD is proximately due to or the result of his active service. 

4. The Veteran's current erythrocytosis, or polycythemia vera, is due to his service-connected COPD. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for chronic obstructive pulmonary disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for polycythemia vera as due to service-connected COPD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Here, the disposition is fully favorable to the Veteran on the issues of service connection for COPD and polycythemia vera. Therefore, the Board finds that all notification and development action necessary to render a fair decision on these claims has been accomplished.

Entitlement to Service Connection for COPD

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

During his active service, the Veteran was a crew chief that worked in airplane maintenance and repair.  The Veteran reports that his duties required him to routinely be exposed to and inhale fumes from jet fuel, engine exhausts, hydraulic fluids, brake fluids, oils, and other chemicals.  Subsequent to his active service, the Veteran developed COPD. He argues that his exposure to these chemicals caused this condition.  Upon review of the evidence of record, the Board finds that the evidence is in equipoise and service connection should be granted. 

In support of his claim for service connection, the Veteran has submitted statements from several medical professionals who support a link between his current COPD and the circumstances of his active service.  Y.M., M.D. states, "[the Veteran] is under the care of hematology for erythrocytosis secondary to COPD.  Contributing causes to this disease include his extensive smoking history as well as his stated history of exposure to engine exhaust, jet fuel, hydraulic and brake fluids and oils."  J.N., M.D. states, "it is reasonable to believe that [the Veteran's] lung damage is a direct result of his exposure to chemicals from his time in service.  While in the service, the [Veteran was exposed to jet fuel, engine exhaust... and other organic compounds that have been proven to cause cancer, lung damage, as well as a variety of other health problems."  The Veteran also provided opinions from three other medical professionals that supported his claim.  Despite acknowledging the Veteran's history included 25 pack years of smoking, each of these medical professionals stated that the Veteran's inservice exposure as likely as not played a role in the development of his COPD.   

In January 2012, the Veteran underwent a VA examination regarding the etiology of his COPD.  The examiner reported that the Veteran had a diagnosis of COPD since approximately 2004, but opined that this condition was less likely than not related to his period of active service.  The examiner stated that the Veteran's COPD was not due to his inservice exposure to maintenance fumes and chemicals.  He argued that "an exhaustive review of the Agency for Toxic Substances and Disease Registry website fails to find any cause and direct relationship between the Veteran's military chemical exposures and his COPD. His COPD is most likely due to his cigarette smoking as it is for the vast majority of individuals with COPD." 

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds the combined weight of the multiple private opinions provided on behalf of the Veteran to be of greater probative value than the opinion provided by the January 2012 VA examiner.  While the VA examiner noted some of the supporting statements from the Veteran's private physicians and argued that these opinions either were not supported by adequate rationales or did not reference medical information used to support the conclusions made, the examiner's opinion did not discuss the opinions provided by Y.M., M.D. or J.N., M.D.  Also, the Board finds that an exhaustive review of one website is not controlling of whether certain chemicals can lead to the development of a particular condition.  There is no indication from the claims file what chemicals were researched regarding "Veteran's military chemical exposures."  Further, the Board finds probative that multiple medical professionals, including several doctors, would report that the chemicals that the Veteran was exposed to could contribute to the development of COPD.    

While the evidence suggests that the Veteran's smoking also contributed to the development of his COPD, the Board finds that the evidence is in equipoise regarding whether it is at least as likely as not that the Veteran's exposure to engine exhaust, jet fuel, hydraulic and brake fluids and oils during service caused his COPD. Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's COPD was the result of his active service.  Accordingly, service connection for COPD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Service Connection for Polycythemia Vera

The Veteran also has a diagnosis of polycythemia vera, or erythrocytosis, which he argues should be service-connected as secondary to his COPD. 

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran has provided opinions from his physician, Y.M. M.D., that state that he suffers from this condition as due to his COPD. As this evidence is uncontroverted in the record and the Veteran has been granted service connection for COPD, the Board finds that service-connection for polycythemia vera is warranted as secondary to his service-connected COPD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for COPD is granted. 

Service connection for polycythemia vera, as secondary to service-connected COPD is granted.


REMAND

The Veteran also contends that he is entitled to a higher disability rating for his service-connected hearing loss.  Throughout the appeal period, the Veteran has stated that his hearing acuity has gradually diminished over time.  Further, while his audiological testing in May 2009 indicated higher speech discrimination scores, his pure tone threshold averages have worsened throughout the appeal period.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran has argued that his hearing is getting worse, medical evidence of record partially supports this assertion, and it has been over 6 years since the Veteran's last examination of record occurred, the Board finds that a new, comprehensive VA examination, addressing the severity of his bilateral hearing loss should be afforded.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any relevant VA treatment records, including from the Hudson Valley Health Care System and the Gainesville VAMC, related to the Veteran's bilateral hearing loss since May 2009 that are not currently associated with the claims file.  

2. After obtaining any indicated updated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should comment on the severity of the Veteran's service-connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


